ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com Exhibit NEWS RELEASE Abraxas Petroleum Corporation and Abraxas Energy Partners, L.P. Announce Execution of Definitive Merger Agreements and Amendments to Loan Agreements SAN ANTONIO (June 30, 2009) - Abraxas Petroleum Corporation (NASDAQ:AXAS) (“Abraxas Petroleum”) and Abraxas Energy Partners, L.P. (“Abraxas Energy”) are pleased to announce that they have executed a definitive merger agreement (“Merger Agreement”), pursuant to which Abraxas Energy will merge with and into Abraxas Petroleum, and that holders of 96% of the common units of Abraxas Energy not held by a wholly-owned subsidiary of Abraxas Petroleum have executed a voting, registration rights and lock-up agreement (“Voting Agreement”) with Abraxas Petroleum and Abraxas Energy.A conference call to discuss the merger has been scheduled for Tuesday, July 7, 2009 at 10:00 a.m.
